Citation Nr: 0531250	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  97-34 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1951 to 
November 1952.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision, which 
determined that new and material evidence to reopen the claim 
for service connection had not been submitted.  The veteran 
filed his notice of disagreement in November 1997, the RO 
issued a statement of the case in November 1997, and the 
veteran perfected his appeal later that month.
In October 2001 the Board reopened the claim and remanded it 
for additional development.  The Board again remanded the 
claim in June 2004.  The case has now returned for further 
adjudication.  


FINDING OF FACT

The competent medical evidence fails to link the veteran's 
skin condition with his time in service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

While the evidence of record reflects that the veteran has 
had skin rashes at various times over the past half century, 
the evidence fails to show that his current skin condition is 
related to his time in service.

The veteran's skin was found to be normal at his October 1950 
induction examination.  He sought outpatient treatment in 
July 1952 for (in pertinent part) an itching rash on his 
body, for which he was given medication.  Three days later, 
he reported that the rash was now on his feet and that 
medication did not help.  It was noted that the veteran was 
not following treatment as directed and he was advised to 
continue taking medication.  There is no record of further 
complaints of or treatment for skin symptoms in service, and 
at his November 1952 separation physical, his skin was 
normal. 

The earliest post-service medical record of a skin condition 
is a VA examination report dated in July 1968 (more than 15 
years after service) which noted that the veteran had 
discrete and coalescent scaling with pigmented patches over 
his chest, back, and upper arms.  He was diagnosed as having 
tinea versicolor. 

No medical evidence has been submitted which links the 
veteran's skin condition with his time in service.  At a July 
1997 VA examination, he complained of a skin rash which 
occurred when he was hot and sweaty and which he related to 
his time in service, but the examiner failed to see any 
evidence of such a rash.

In March 2003, a VA examiner found that while the veteran 
complained of periodic flare-ups of eczema, he did not have 
any active skin disease at that time.  The examiner did note 
some hypopigmented, scaly areas on the veteran's torso and 
arms, but he did not express an opinion as to the etiology of 
the past skin condition.

In July 2003, a VA examiner indicated that she was unable to 
find any records relating the veteran's skin condition to 
service, and opined that therefore the skin condition was not 
likely to be associated with his military service.

A VA examination in July 2004 also failed to provide a nexus 
between the veteran's skin condition and his time in service.  
The veteran complained of a scaling rash that he has had 
periodically throughout his life on his neck, back and trunk, 
which was exacerbated by heat and sweating, and the examiner 
observed scaly hypopigmented serpiginous patches on the 
veteran's neck and some macerated scaly plaques between his 
toes with some fissuring.  He was assessed as having tinea 
versicolor and tinea pedis.  However, after reviewing the 
veteran's claims folder, the examiner noted that the only 
treatment for eczema was in July 1997, and as such he opined 
that the veteran's skin condition is not service connected.

The veteran has submitted statements from his wife and a 
childhood friend essentially noting that before he entered 
service the veteran did not have any skin symptoms, but that 
once he returned from Korea, he had a skin condition.  
Nevertheless, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation; and, as such, the letters 
cannot provide the medical nexus linking the veteran's 
current skin condition to his time in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the lack of a medical opinion linking the veteran's 
periodic skin condition to his time in service, the 
preponderance of evidence is against the veteran's claim, and 
it must therefore be denied.  38 U.S.C.A. § 5107.



II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran notice via a June 2004 letter, 
which clearly advised him of all four elements required by 
Pelegrini II.  

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in June 2004 was not given 
prior to the first adjudication of the claim, it was given 
prior to a subsequent adjudication (in a September 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
Numerous VA outpatient records and service medical records 
are in the file.  Additionally, several VA medical opinions 
were also obtained to determine the etiology of the veteran's 
skin condition (and the reports of these examinations have 
been obtained, reviewed, and associated with the claims 
file).  
 
VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  

ORDER

Service connection for a skin condition is denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


